Ed. F. McFaddin, Associate Justice (Concurring). The appellants, Buford F. Beck and wife, filed this suit in the Circuit Court against W. E. Rhoads and wife, the Bank of Malvern, Waterworks Improvement District No.. 16 of the City of Malvern, and other defendants. This is a. collateral attack on a foreclosure decree rendered in the-Chancery Court; and that is the point that gave me most, trouble; but I have concluded that the foreclosure decree-shows on its face that proper service was not obtained on Mr. and Mrs. Beck. The Becks owned certain real estate (hereinafter called “property”) in Waterworks Improvement District. No. 16 (hereinafter called “District”) of the City of Malvern. The assessment of benefits was duly made by the-District against the property and annual payments were-made by the property holders for several years. However, in 1950 the Becks defaulted in making the payments; the-District filed foreclosure proceedings in the Chancery-Court of Hot Spring County and obtained a decree of foreclosure on February 14,1952 (which decree will be subsequently mentioned) ; a Commissioner was appointed to sell the property; the sale was made; the District purchased the property at the Commissioner’s sale; the sale was duly reported to the Court; and the report was approved on June 2, 1952. After a lapse of time, supposed to be the time for the redemption, the Court ordered the Commissioner to execute the deed conveying the property to the District; the deed was made on February 13, 1960; and approved by the Chancery Court the same day. Several days later the District sold the property here involved to W. E. Rhoads, and he executed a mortgage on the property to the Bank of Malvern. Then on February 14, 1961, Buford F. Beck and wife filed the present suit in the Hot Spring Circuit Court, seeking to recover possession of the property. Mrs. Beck had continued in possession of the property until some time in 1958, when she voluntarily moved away. In the present case the Circuit Court held that the decree of foreclosure in the Chancery Court showed on its face that valid service had been had on the Becks, and refused to award them any relief. The reason I concur in the reversal of this case is because I believe the Chancery foreclosure decree shows on its face that there was no proper service on the Becks in the foreclosure suit brought by the said District; and the decree of a court of general jurisdiction (chancery court) can be attacked collaterally when the decree shows on its face an absence of proper service on the defendants. Winn v. Campbell, 94 Ark. 338, 126 S. W. 1059; West Ark. Digest, “Judgment” § 490. Prior to the passage of Act No. 195 of 1949 the only service required in a foreclosure by a municipal improvement district was a notice published in a newspaper; and many property owners, living on their property, failed to see the notice in the newspaper and lost their property with no personal service of summons ever being obtained on them. To overcome this defect the 1949 Legislature passed Act No. 195, captioned, “An Act To Provide More Protection for the Owners of Property Located Within Municipal Improvement Districts. ’ ’ Section-17 of that Act (now found in § 20-418.13 Ark. Stats.) requires (inter alia): that, before filing a suit to collect delinquent installments, the Board of Commissioners of the District shall submit the list of the delinquent property to a competent abstracter “who shall compile a list of the names and last known addresses of the owners of record of all tracts . . about to be foreclosed; that, twenty days before the filing of the complaint, a registered letter, with return receipt requested, shall be sent to each such record owner of the property, containing a description of the property and the amount necessary to be paid; that as an exhibit to the complaint there shall be attached an affidavit of the person or persons who mailed said notices and a report as to whether the notices were returned; and that the amounts expended by the Board of Commissioners for obtaining the list and in sending the registered letters shall be' certified by the Board to the Clerk and shall be charged on a per tract basis to the delinquent lands and, if not paid, shall be taxed as costs in the suit. The said Act No. 195 of 1949 should be liberally construed to effectuate its purposes.1  In the present case, the original complaint in the foreclosure suit brought by the District in 1952 is in the record, and there is no exhibit attached to the complaint; nor is there any reference in the complaint to any attempted compliance with the said Act No. 195. On the contrary, the decree of foreclosure shows on its face that service had been attempted under the law as it existed prior to 1949, because the decree recites, as contained in the Majority Opinion: ‘ ‘ The Court finds that notice of the pendency of this suit was given for the time and in the manner required by law, as evidenced by proof of publication filed herein, showing that due notice of this suit was given by publication of a notice in a newspaper having a bona fide eirculation in Hot Spring County for two weeks consecutively, the first insertion being more than four weeks prior thereto; . . .” The foregoing is all that is recited in the decree as to service. The recitation as to the method of service by publication completely negatives any presumption that might be indulged to support the decree. If the decree had merely said, “the court finds that notice of the pendency of the suit was given for the time and in the manner required by law, ’ ’ we could indulge the presumption of sufficient service. But when the decree goes on, as it does, and tells what kind of service it was, then we are bound by the statement of the Court as to what the service was. The situation here is very much like that in Boland v. Kelly, 205 Ark. 539, 169 S. W. 2d 865, where the oral testimony was not brought forward and we were asked to indulge the presumption that the testimony supported the findings of the Court; but the record recited a publication that was wholly insufficient to sustain the sale, so we set the sale aside. That is the situation here: a full study of the record discloses that there was no proper service in the municipal foreclosure suit. Furthermore, the decree, after stating the amount of delinquent taxes and penalties on each tract, recites that there is assessed against each tract an attorney’s fee, court costs, and publication fee; and there is no reference to abstracter’s cost or cost of the registered letters. This shows that said Act 195 was not followed. Without proper service, the decree is void, as the Majority is holding. I am glad that the Majority cited the case of Davis v. Bank of Atkins, 205 Ark. 144, 167 S. W. 2d 876. My views are stated in a Dissenting Opinion in that case, in which I said that a default judgment, unless supported by a service of summons, was a void judgment. It cannot be said in the case at bar that the Becks have lost all their rights by lapse of time, because Mrs. Beck testified that she continued to live on the property at all times until 1958, when she moved to Hot Springs; and this present action was filed on February 14,1961; so there was no lapse of time sufficient to bar the Becks. Of course, the Becks owe and must pay the District the correct amount of the delinquent assessments, penalty, interest, and costs. When that is paid, they are entitled to recover. It would have been better if this entire proceeding had been conducted in the Chancery Court, but the litigants selected their forum and justice has been accomplished. For the reasons herein stated, I concur with the result reached by the Majority.   In 8 Ark. Law Review, p. 886, there is the address of J. L. (Bex) Shaver, as President of the Arkansas Bar Association, entitled, “A Commentary on State and Improvement District Tax Sales”; and the address contains a discussion of Act 195 of 1949.